Citation Nr: 0404787	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  00-23 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.  

2.  Entitlement to service connection for teeth #1, 17, 21, 
28, and 32.  

3.  Entitlement to service connection for a psychiatric 
disorder.  

4.  Entitlement to service connection for a chronic headache 
disability.  

5.  Entitlement to service connection for a cervical spine 
disability.  

6.  Entitlement to service connection for tinea pedis.  

7.  Entitlement to service connection for tinea corporis.  

8.  Entitlement to an increased initial disability rating for 
L5-S1 herniated nucleus pulposis with bilateral neural 
foramina narrowing, currently evaluated as 40 percent 
disabling.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1995 
to January 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  Specifically, by a May 2000 
decision, the RO denied the issues of entitlement to service 
connection for a left foot disability, a dental disorder, a 
psychiatric disorder, a chronic headache disability, and a 
cervical spine disability characterized as clinical left C6-7 
radiculopathy.  In that decision, the RO also granted service 
connection for L5-S1 herniated nucleus pulposis with 
bilateral neural foramina narrowing and awarded a 40 percent 
evaluation to this disability, effective from January 22, 
1999.  Furthermore, by a subsequent decision dated in January 
2002, the RO denied the issues of entitlement to service 
connection for tinea pedis and for tinea corporis.  

Also by the May 2000 rating action, the RO denied the issues 
of entitlement to service connection for a right shoulder 
disability and for a chronic bilateral leg disorder 
manifested by numbness.  Later in the same month, the RO 
received from the veteran his notice of disagreement with the 
denial of these two service connection claims.  Consequently, 
in the statement of the case which was issued in September 
2000, the RO included both of these service connection 
claims.  In the substantive appeal which was received at the 
RO in October 2000, the veteran specifically stated that he 
wished to withdraw both of these issues from appeal.  The 
claims of entitlement to service connection for a right 
shoulder disability and for a chronic bilateral leg disorder 
manifested by numbness are, therefore, not before the Board 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The veteran does not have a diagnosed left foot 
disability associated with his active military duty.  

3.  The extraction of teeth #1, 17, 21, 28, and 32 was not 
the result of bone loss through trauma or disease such as 
osteomyelitis.  

4.  The extraction of teeth #1, 17, 21, 28, and 32 occurred 
more than 180 days after the veteran's entrance into active 
military duty.  

5.  The veteran's recurrent depression is associated with his 
service.  


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for service connection for teeth #1, 17, 21, 
28, and 32 for treatment purposes, but not for compensation 
purposes, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 3.382, 17.161 (2003).  

3.  Recurrent depression was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
a letter dated in May 1999, the statement of the case issued 
in September 2000, a letter dated in June 2002, as well as 
the supplemental statements of the case furnished in June 
2002 and May 2003, the RO informed the veteran of the 
specific provisions of the VCAA, the criteria used to 
adjudicate his claims for service connection (for a left foot 
disability; teeth #1, 17, 21, 28, and 32; and a psychiatric 
disorder), the type of evidence needed to substantiate these 
issues, as well as the specific information necessary from 
him.  

In this regard, the Board acknowledges that a recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) stipulates that the agency of original jurisdiction 
(AOJ) must provide such notice to a service connection 
claimant before an initial unfavorable decision is made on 
his/her claim.  Pelegrini v. Principi, No. 01-944 
(January 13, 2003), p. 13.  In the present case, the veteran 
filed his claims for service connection for a left foot 
disability and for a tooth disorder in January and February 
1999.  Thereafter, in March 1999, he submitted a claim for 
service connection for a psychiatric disorder.  As the 
veteran submitted these claims several years prior to the 
effective date of the VCAA, the Board finds that it was 
effectively impossible for the RO to have provided him with 
the proper notice prior to the initial denial of these 
issues.  In any event, throughout the current appeal, the 
veteran has been informed on multiple occasions of the type 
of evidence necessary from him to support these claims.  At 
no point during the current appeal has he cited specific 
sources of treatment for these conditions.  In fact, when he 
filed his claims for service connection for these 
disabilities between January and March 1999, he only referred 
to his service medical records as sources of treatment for 
these conditions.  Consequently, the Board concludes that the 
veteran has not been prejudiced by any notification errors.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  Also during the 
current appeal, the veteran has been accorded relevant VA 
examinations for his claimed left foot, teeth, and 
psychiatric conditions.  

A.  Service Connection For A Left Foot Disability

1.  Factual Background

According to the service medical records, at the Medical 
Evaluation Board examination which was conducted in September 
1998, the veteran reported that he had at that time, or had 
previously experienced, foot trouble.  In the following two 
months, he was treated for left first metatarsal head 
metatarsalgia.  At the November 1998 treatment session, the 
veteran, who had previously worn size 9 W jungle boots, was 
instructed to try on boots ranging in size from 91/2 W to 10 W 
to determine which size provided the most comfortable fit and 
to exchange his old boots for the new and larger ones.  

In January 1999, the veteran was discharged from active 
military duty.  In June 1999, he underwent a VA general 
medical examination.  At that time, he reported having a 
bunion in his left foot which he attributed to ill-fitting 
boots worn during his military service.  No left foot 
pathology was shown on physical evaluation.  The examiner did 
not diagnose a left foot disability.  

2.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

In this regard, the Board acknowledges the contentions made 
by the veteran throughout the current appeal that he incurred 
a disability of his left foot (characterized as bunions) 
during his active military duty as a result of wearing the 
wrong-sized boots.  The veteran's descriptions of his left 
foot condition are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Importantly, however, 
such descriptions must be considered in conjunction with the 
clinical evidence of record as well as the pertinent laws and 
regulation.  

The Board acknowledges, as previously discussed in this 
decision, that the service medical records reflect treatment 
for left first metatarsal head metatarsalgia between October 
and November 1998.  In particular, at the November 1998 
treatment session, the treating physician recommended that 
the veteran try on larger boots (ranging in size from 91/2 W to 
10 W) to determine which size provided the most comfortable 
fit and that he exchange his old boots for the new and larger 
ones.  

Significantly, however, the post-service medical records do 
not provide a diagnosis of a current left foot disability 
associated with the veteran's active military duty.  
Specifically, although the veteran reported at the June 1999 
VA general medical examination that he had a bunion in his 
left foot attributable to ill-fitting boots worn during his 
military service, this post-service evaluation did not 
provide any evidence of left foot pathology at that time.  In 
fact, the examiner did not diagnose a left foot disability.  
Furthermore, none of the post-service medical records reflect 
treatment (either inpatient or outpatient) for such a 
disorder.  

Given the lack of competent medical evidence providing a 
current diagnosis of a left foot disability associated with 
the veteran's active military duty, the Board must conclude 
that the preponderance of the evidence is, therefore, against 
his claim of entitlement to service connection for such a 
disorder.  As such, his claim for a left foot disability must 
be denied.  

B.  Service Connection For Teeth #1, 17, 21, 28, & 32

1.  Factual Background

According to the service medical records, in July 1997, the 
veteran underwent extraction of deformed teeth #1, 17, 21, 
28, and 32.  Several days later in July 1997 after the 
surgery, the veteran described limited pain.  The examiner 
observed that the dental area was "healing quite nicely."  

In January 1999, the veteran was discharged from active 
military duty.  In June 1999, he underwent a VA dental and 
oral examination.  This evaluation demonstrated adequate 
masticatory function, missing teeth (#1, #16, #21, #28, and 
#32) which did not require replacement by prosthesis, no 
limitation of motion of the mandible, the ability to open the 
mandible "very well up to 50 mm," and no bone loss in the 
mandible or maxilla.  Panoramic radiograph showed good 
periodontal bone support.  Metal brackets (braces) placed for 
orthodontic treatment were observed.  In conclusion, the 
examiner stated that the evaluation was "non contributory."  



2.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

With specific reference to claims for service connection for 
dental trauma, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161 (2003).  See also, 
38 C.F.R. § 3.381(a) (2003).  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner-of-war.  38 C.F.R. § 3.381(b) (2003).  
Calculus will not be service connected, even for treatment 
purposes.  38 C.F.R. § 3.382(e)(1) (2003).  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c) (2003).  

Importantly, at no time during the current appeal in the 
present case has the veteran alleged receiving trauma of any 
sort to his mouth or dental structures.  Service dental 
records dated in July 1997 note that the veteran's teeth #s 
1, 17, 21, 28, and 32 were deformed but do not indicate that 
trauma was the cause of such deformity.  

Furthermore, the claims folder contains no post-service 
medical evidence of any dental disability.  In fact, the VA 
dental and oral examination conducted in June 1999, 
approximately five months after the veteran's discharge from 
active military duty, demonstrated no dental disorder.  In 
addition, none of the post-service medical records reflect 
inpatient or outpatient dental treatment.  

As previously noted in this decision, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease can be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161 (2003).  See also, 38 C.F.R. § 3.381(a) (2003).  The 
evidence of record in the present case has not shown that the 
extraction of teeth #1, 17, 21, 28, and 32 was the result of 
bone loss through trauma or disease such as osteomyelitis.  
See, 38 C.F.R. § 4.150 Note following Diagnostic Code 9913 
(2003).  Consequently, service connection for teeth #1, 17, 
21, 28, and 32 is not warranted for compensation purposes.  

Implicit in the current appeal is also a claim for service 
connection for teeth #1, 17, 21, 28, and 32 for treatment 
purposes.  The relevant evidence of record indicates that the 
veteran entered active military duty in October 1995.  His 
teeth #1, 17, 21, 28, and 32 were extracted almost two years 
later in July 1997.  Clearly, such extractions occurred more 
than 180 days after the veteran's entrance into active 
service.  As such, service connection for teeth #1, 17, 21, 
28, and 32 for treatment purposes is warranted.  

C.  Service Connection For A Psychiatric Disorder

1.  Factual Background

According to the service medical records, at an August 1998 
treatment session for back pain and a headache, the veteran 
exhibited symptoms of depression and dysthymia, including 
anhedonia, fatigue, lack of sexual interest, and 
irritability.  The examiner prescribed medication to 
alleviate the veteran's headache and back pain and also noted 
that the medicine would help his sleeping problems and 
depressive symptoms.  

At the September 1998 Medical Evaluation Board examination, 
the veteran reported that he had previously experienced, or 
was experiencing at that time, frequent trouble sleeping as 
well as depression or excessive worry.  He denied having any 
loss of memory or amnesia, nervous trouble of any sort, or 
periods of unconsciousness.  A mental status evaluation 
demonstrated normal behavior, full alertness, a depressed 
mood or affect, clear thinking process, normal thought 
content, and good memory.  The examiner concluded that the 
veteran was mentally responsible and had the mental capacity 
to understand and to participate in proceedings.  

Within a month after discharge from active military duty in 
January 1999, the veteran sought psychiatric treatment.  
Specifically, in February 1999, he sought VA medical care for 
complaints of isolation and hallucinations.  He also 
described the extent of his back condition.  The examiner 
diagnosed depression due to a medical condition.  Subsequent 
VA medical records dated in March 1999 and May 1999 reflect 
outpatient treatment for a psychiatric condition 
characterized as depression or mood disorder due to a medical 
condition as well as a schizo-affective disorder.  

In June 1999, the veteran underwent a VA mental disorders 
examination.  In the report of this evaluation, the examiner 
noted that the service medical records indicate that the 
veteran's symptoms of depression began in 1998.  The veteran 
explained that he did not "feel like doing anything" and 
that he had lost interest in "practically everything."  A 
mental status evaluation demonstrated that the veteran was 
well-developed, well-nourished, casually dressed, adequately 
groomed, poorly cooperative, not spontaneous, and oriented 
times three (to person, place, and time); that he had an 
angry facial expression, a mostly angry and frustrated (and 
somewhat depressed) mood, brief answers which were relevant 
and coherent, feelings of frustration and anger on account of 
his back problems, no delusions, no hallucinations, no 
suicidal or homicidal ideas, affect which basically 
corresponded to the emotional content, average memory and 
intellectual functioning, fair judgment, and poor insight; 
and that he seemed annoyed by the examiner's questions.  The 
examiner diagnosed a depressive disorder not otherwise 
specified and assigned a Global Assessment of Functioning 
(GAF) score ranging from 60-65.  

Subsequent VA medical records dated from September 1999 to 
April 2000 reflect consistent treatment for a psychiatric 
condition described as a depressive disorder as well as major 
depression.  In July 2000, the veteran underwent a private 
psychiatric evaluation.  According to the report of this 
examination, the examiner reviewed the "file from Veterans 
Administration."  Further, the examiner noted that, as a 
result of a injury that the veteran sustained to his low back 
during service, he developed chronic back pain.  Further, the 
examiner noted that the veteran developed an emotional 
condition secondary to his back condition.  The examiner 
explained that the veteran's emotional symptomatology 
included severe depressed symptoms (such as a lack of energy, 
anhedonia, melancholy, frequent episodes of crying spells, 
feelings of worthlessness, a persistent lack of motivation 
and suicidal ideas) accompanied by a significant anxiety 
component.  The examiner also observed that the veteran's 
depressive symptoms were of such magnitude as to have enabled 
him to enter a psychotic zone and to have resulted in his 
development of auditory hallucinations.  In addition, the 
examiner concluded that there is no evidence of frank 
psychotic symptoms such as delusions.  

The examiner provided a diagnostic impression, on Axis I, of 
chronic and severe major depression with a history of 
psychotic symptoms and a significant anxiety component.  
Also, the examiner provided a GAF score of 40.  Additionally, 
this private psychiatrist expressed his opinion that the 
veteran's psychiatric condition "is definitely a direct and 
efficient product of his physical infirmity related to the 
military service, consisting of a back condition with disc 
herniations."  The psychiatrist explained that the veteran's 
"persisting intense back pain has psychologically affected 
the . . . [veteran], as well as having generated severe 
anguish upon seeing himself not being able to return to work 
. . . [which has meant that] his family suffers great 
financial shortage."  

From August 2000 to June 2002, the veteran continued to 
receive VA medical care for a psychiatric condition 
characterized as a depressive disorder as well as major 
depression.  The June 2002 report provides a diagnosis of 
recurrent depression.  

2.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  

Throughout the current appeal, the veteran has asserted that 
he incurred a psychiatric disorder during service.  In 
support of this contention, he has cited his service medical 
records which reflect psychiatric treatment in August 1998.  

As the Board has noted in this decision, the service medical 
records reflect treatment in August 1998 for symptoms of 
depression and dysthymia, including anhedonia, fatigue, lack 
of sexual interest, and irritability.  The Medical Evaluation 
Board examination which was conducted in the following month 
included the veteran's complaints of frequent trouble 
sleeping and depression or excessive worry as well as 
objective evaluation findings of a depressed mood or affect.  

Within a month after discharge from active military duty in 
January 1999, the veteran received treatment for diagnosed 
depression.  Since that time, he has continued to receive 
psychiatric medical care.  His current psychiatric diagnosis 
is characterized as recurrent depression.  

These service, and post-service, medical records illustrate 
continuity of the veteran's depressive symptomatology.  
Consequently, the Board finds that evidence of record 
supports the conclusion that the veteran's currently 
diagnosed recurrent depression was incurred during his active 
service.  Service connection for recurrent depression is, 
therefore, warranted.  


ORDER

Service connection for a left foot disability is denied.  

Service connection for teeth #1, 17, 21, 28, and 32 for 
treatment purposes (but not for compensation purposes) is 
granted.  

Service connection for recurrent depression is granted.  


REMAND

With regard to the claims of entitlement to service 
connection for a chronic headache disability, a cervical 
spine disorder characterized as clinical left C6-7 
radiculopathy, tinea pedis, and tinea corporis, the Board 
notes that the service medical records reflect episodes of 
treatment for headache, neck, and skin symptoms.  
Specifically, the service medical records illustrate 
treatment for neck pain and chronic tension headaches in 
August 1998 as well as skin rashes on the veteran's toes and 
buttocks in December 1998.  

According to relevant post-service medical reports, a May 
1999 VA general medical examination resulted in a pertinent 
diagnosis of myositis of the cervical paravertebral muscles.  
A June 1999 VA spine evaluation included a diagnosis of 
clinical left C6-C7 radiculopathy.  Also, a June 1999 VA 
miscellaneous neurological disorders examination resulted in 
a diagnosis of tension headaches.  A June 1999 VA skin (other 
than scars) evaluation included diagnoses of tinea pedis and 
tinea corporis.  

Subsequent private medical records reflect treatment for 
cervical myofascial pain, tinea pedis, tinea cruris in 
November 2000.  VA medical reports illustrate outpatient 
treatment for chronic headaches and chronic upper back pain 
in October 2001 as well as headaches in March 2002.  

In view of the in-service episodes of treatment for headache, 
neck, and skin symptoms, as well as the post-service 
diagnoses of myositis of the cervical paravertebral muscles, 
clinical left C6-C7 radiculopathy, tension headaches, tinea 
pedis, and tinea corporis, the Board believes that, on 
remand, the veteran should be accorded relevant VA 
examinations.  Such evaluations should include opinions from 
the examiners concerning the etiology of any relevant 
diagnosed disabilities.  

With regard to the veteran's claim for a disability rating 
greater than 40 percent for the service-connected L5-S1 
herniated nucleus pulposis with bilateral neural foramina 
narrowing, the Board notes that the schedular criteria by 
which service-connected back disabilities are rated changed 
twice during the pendency of the veteran's appeal.  
Initially, a change to a particular diagnostic code (5293) 
was made effective in September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293).  

This initial change to Diagnostic Code 5293 was incorporated 
into a subsequent alteration in all of the spinal diagnostic 
codes.  Specifically, the second change in the spinal rating 
criteria became effective on September 26, 2003.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  A complete 
and thorough review of the claims folder in the present case 
indicates that the RO has considered the first change in the 
relevant rating criteria (e.g., the alteration made effective 
to Diagnostic Code 5293 on September 23, 2002) but has not 
adjudicated the veteran's increased rating claim for his 
service-connected low back disability under the second change 
of the back rating criteria.  Furthermore, while the RO 
notified the veteran of the first alteration made to the 
relevant back rating criteria in the supplemental statement 
of the case issued in May 2003, the agency did not inform him 
of the second change to the pertinent back evaluation 
requirements.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private and VA health 
care providers who rendered headache, 
neck, skin, and low back treatment to him 
since April 2001.  After furnishing the 
veteran the appropriate release forms 
where necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
chronic headache disability that he may 
have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any chronic headache 
disability that he may have.  In 
particular, the examiner should 
specifically state whether a diagnosis of 
a chronic headache disability is 
appropriate.  If so, the examiner should 
then express an opinion as to whether it 
is more likely, less likely or as likely 
as not that any such diagnosed chronic 
headache disability, which is found on 
examination, is related to, or caused by, 
the veteran's active military service, 
including the in-service episode of 
treatment for chronic tension headaches 
in August 1998.  

3.  Additionally, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
tinea pedis and tinea corporis that he 
may have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any tinea pedis and tinea 
corporis that he may have.  In 
particular, the examiner should 
specifically state whether such diagnoses 
are appropriate.  If so, the examiner 
should then express an opinion as to 
whether it is more likely, less likely or 
as likely as not that any such diagnosed 
dermatological disorder, which is found 
on examination, is related to, or caused 
by, the veteran's active military 
service, including the in-service episode 
of treatment for skin rashes on the 
veteran's toes and buttocks in December 
1998.  

4.  Also, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
pertinent VA examination to determine the 
nature and extent of the 
service-connected L5-S1 herniated nucleus 
pulposis with bilateral neural foramina 
narrowing and to determine the nature, 
extent, and etiology of any cervical 
spine disorder that the veteran may have.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.  All pertinent pathology 
associated with the service-connected low 
back disability, which is shown on 
examination, should be acknowledged in 
the report of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any cervical spine 
disability that he may have.  In 
particular, the examiner should 
specifically state whether a diagnosis of 
a cervical spine disability is 
appropriate.  If so, the examiner should 
then express an opinion as to whether it 
is more likely, less likely or as likely 
as not that any such diagnosed cervical 
spine disability, which is found on 
examination, is related to, or caused by, 
the veteran's active military service, 
including the in-service episode of 
treatment for neck pain in August 1998.  

5.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for a chronic headache 
disability, a cervical spine disorder, 
tinea pedis, and tinea corporis as well 
as the claim of entitlement to a 
disability evaluation greater than 
40 percent for the service-connected 
L5-S1 herniated nucleus pulposis with 
bilateral neural foramina narrowing.  If 
the decisions remain in any way adverse 
to the veteran, he should be provided 
with a supplemental statement of the case 
(SSOC).  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the last SSOC in May 
2003.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for the scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



